Citation Nr: 1644275	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims are now appropriately before the Togus, Maine RO.

The Board notes that the RO discussed the Veteran's new and material evidence claims on the merits in the January 2014 Statement of the Case.  However, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran appeared and testified at a personal hearing in May 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This issue was previously before the Board in July 2015.  The Board denied the Veteran's claim to reopen a claim of service connection for inguinal hernia and remanded the reopened claim of entitlement to service connection for a psychiatric disorder.  The Board notes that the RO is still developing the claim of entitlement to service connection for a psychiatric disorder, and as recently as October 2016 were seeking to verify the Veteran's stressors.

The Veteran appealed the Board's denial to reopen his claim for service connection for an inguinal hernia to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Joint Motion to Remand (JMR), it was determined that the Board failed to provide adequate reasons or bases for its decision because the Board failed to discuss whether the hearing officer in the 2013 DRO hearing had discharged his responsibilities in fully explaining the issue on appeal and suggesting the Veteran submit material evidence regarding that appeal.  See generally Bryant v. Shinseki, Vet. App. 488 (2010).  The JMR noted that the 2013 RO hearing officer stated the issue on appeal was a hernia condition, but did not otherwise explain the basis for the previous denial, what constituted new and material evidence, or suggest the appellant submit any evidence.  The JMR noted the 2015 Board decision did not discuss whether the 2013 hearing officer fulfilled his duty as outlined above, and whether or not any error resulted in prejudice to the Veteran.

The Board notes that the JMR did not address the Board's 2014 hearing, only the RO's 2013 hearing.  However, given that some of the same deficiencies existed in the 2014 Board hearing, in October 2016, the Board offered the Veteran the opportunity to participate in an additional hearing.  In October 2016, the Veteran declined the opportunity to participate in an additional hearing.

The Board notes that in April 2013, the RO obtained some service personnel records for the Veteran according to a PIES printout.  The only personnel records included in the claims file are located in the oldest claims record and therefore at first glance appear to have been of record at the time of the April 2009 original denial of the claims on appeal.  However, as the PIES date stamp indicates that personnel records were added in April 2013, the Board will assume that these personnel records were added in 2013.  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim instead of going through new and material evidence findings.  See 38 C.F.R. § 3.156 (c).  The limited personnel records added to the claims file include locations and organizations for the Veteran during his service.  As such, the records are not "related to a claimed in-service event, injury or disease;" were not requested by VA prior to the 2009 rating decision, and do not otherwise relate to the claim to reopen.  See 38 C.F.R. § 3.156.  As these records are not relevant to the Veteran's hernia claim, the Board will address the claim to reopen.



FINDINGS OF FACT

1.  In an April 2009 decision, the RO found that the evidence did not support that the Veteran had a current inguinal hernia, or that his hernia symptoms were chronic from service to the present. The Veteran did not timely appeal the April 2009 decision. 

2.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an inguinal hernia have not been received since the April 2009 rating decision, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 2009 rating decision by the RO that denied the Veteran's claim for service connection for an inguinal hernia is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2015). 

2.  New and material evidence has not been received to reopen the claim of service connection for an inguinal hernia.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by June and November 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen. With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was provided with Kent notice in the November 2010 letter.

VA obtained the Veteran's service treatment records and VA medical records.  The Veteran was not afforded VA examinations in conjunction with his claim to reopen.  In claims to reopen service connection, it is the Veteran's responsibility to generate new and material evidence that would warrant the reopening of the claim, and the provision of a new compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As will be detailed further below, no new and material evidence has been submitted with regard to the claim to reopen service connection for a hernia.  As such, the Board will not remand that claim for a VA examination.

As noted above, the Veteran was afforded hearing in 2013 (RO) and 2014 (Board).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  

In the July 2016 JMR it was noted that the 2013 hearing had some deficiencies in that the hearing review officer stated only that the issue on appeal was a "hernia condition" and did not specify inguinal, and he did not explain the basis for the previous denial or suggest the submission of additional evidence.  Notably, during the 2013 hearing, the Veteran was questioned by his representative regarding his hearing, and at that point it was pointed out that they were discussing an inguinal hernia.  The representative also noted that the information that was needed by VA was a statement linking his current pain to his in-service inguinal hernia.  His representative noted that he needed both new medical evidence about his current condition and for it to be material for it to "link[] back to...1974 to 1977."  The Board notes that while this information was not stated by the RO hearing officer, and the questions were not presented by the RO hearing officer, that the issue on appeal (inguinal hernia) and the evidence needed to complete the claim (a link between a current disorder and service) were discussed during the 2013 hearing.

The 2014 Board hearing was not addressed by the 2016 JMR; however, the Board will additionally address it here.  During the hearing, the VLJ noted that the Veteran's claim was one to reopen a claim for service connection for "a hernia."  During the hearing, the Veteran's representative elicited information about his in-service treatment and his current symptoms that he thought were associated with that same injury/condition.  The VLJ asked questions regarding any hernia treatment the Veteran received after service.  

The 2013 hearing included explaining the issue on appeal, to include the type of evidence necessary to reopen the claim, and suggesting that this new evidence would be submitted; however, that evidence was presented by the Veteran's representative and not the hearing officer.  The 2014 hearing did not include a statement on the cause of the prior denial and information on what evidence was needed to reopen the claim.  However, the November 2010 VCAA included that the Veteran's inguinal hernia claim was previously denied because the Veteran was only treated once in service for his hernia and his current treatment records did not show a diagnosis of or treatment for a hernia.  The VCAA notice indicated that the evidence needed to reopen the claim had to relate to this fact (a current disorder, and its relation to service).  As such, despite Bryant deficiencies by the hearing officers, the record indicates that the Veteran received the necessary information in the aggregate form his VCAA notice and his representative.

Lastly, as noted above, the Veteran was offered the opportunity to have an additional hearing in October 2016.  Any arguable deficiencies in his prior hearings pursuant to § 3.103(c)(2) and Bryant might have been cured had he elected to have his additional hearing.  However, the Veteran chose to forego the opportunity to correct any such deficiency by having an additional hearing.

Also, significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance with these claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen

The Veteran claims that he incurred an inguinal hernia during service, and that residuals of this hernia currently exist. 

In April 2008, the Veteran filed his original claim for service connection for an inguinal hernia.  In April 2009, the RO denied the Veteran's claim.  The Veteran was informed of this denial in April 2009; he did not appeal the decision, and the decision is final as to the evidence then of record.  38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100. 

In October 2010, the Veteran filed a claim to reopen service connection for the inguinal hernia.  In the May 2011 rating decision on appeal, the RO denied his claim. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 (a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118  .

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran was initially denied entitlement to service connection for an inguinal hernia in an April 2009 rating decision, which found that although the Veteran was treated for left inguinal pain in service, that he was not diagnosed with a hernia, and that there were no complaints of inguinal pain or diagnosis of an inguinal hernia from service to the present. 

The evidence of record at the time of the April 2009 rating decision included the Veteran's service treatment records which reflected a complaint for left inguinal/abdominal pain in February 1977.  He was noted to not have rebound (tenderness) or guarding, and he did not have a hernia.  A second complaint in the same week in February 1977 was noted to be related to the Veteran's kidneys.  No additional complaints of inguinal pain were made prior to his separation in March 1977.  The record also included his April 2008 claim for service connection, where he indicated his hernia/inguinal pain began in February 2007; and, VA and private treatment records from 1998 to November 2008.  A May 1998 record shows that the Veteran complained of low back pain after heavy lifting at work, in shipping and receiving, but did not include treatment for complaints of inguinal pain, or any diagnosis of a hernia (inguinal or stomach).

The evidence associated with the claims file/virtual record since the April 2009 rating decision includes Social Security Administration records, ongoing VA and private treatment records, limited personnel records, and the Veteran's testimony at a DRO hearing and Board hearing.  The SSA records contain some duplicates of treatment records from 1998 to November 2008, as well as new records from that period that relate to the Veteran's psychiatric symptoms, back symptoms and right shoulder symptoms.  Virtual records contain VA treatment records through 2013.  The limited personnel records include listings of the Veteran's locations and units.  The Board reviewed these records and did not find a diagnosis of an inguinal hernia, or complaints to medical care providers of inguinal pain.  There is additionally no diagnosis of a stomach hernia (which was denied in an August 2010 rating decision).  

During his August 2013 DRO hearing, the Veteran testified that while lifting a "GP Medium tent by himself" he developed pain and had blood in his urine.  He stated he was seen by medical personnel in service, who tested him for a kidney problem and for a hernia.  He indicated that they did not discover a kidney problem or a hernia but that he "found out later in life that it was this inguinal thing that happened to me."  He stated he still has complications, such that when he lifts something heavy, he has pain on his left side.  He stated he sought treatment for in inguinal pain with the VA in 2008 or 2009. 

During his May 2014 Board hearing, the Veteran testified that his hernia happened in 1975 while he was lifting a "GP Medium tent" with four other people.  He stated he was put on antibiotics and treated with hernia briefs in service.  He also stated he has a scar from his hernia.  He stated he reinjured his hernia while he was working in shipping and receiving in 1985. 

Although new evidence has been associated with the claims file/virtual record since the April 2009 decision, this new evidence is not material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156 (a).  The Veteran's claim for service connection for a hernia was denied in 2009 because the evidence of record did not include a diagnosis of a hernia, and because there was no evidence of a chronic inguinal disability from service to the present.  Despite the evidence added to the claims file including five additional years' worth of medical treatment records, it does not include a diagnosis of a hernia or complaints of inguinal symptoms.  The Board notes that in addition to not relating specifically to the reason why the claim was last denied (no current diagnosis), the evidence does not raise a reasonable possibility of substantiating the claim were the claim to be reopened, to include not triggering the Secretary's duty to assist as there is no evidence of a current disability and a hernia disability is not chronic disease for which the theory of continuity of symptomatology can be used as a nexus element.  See 38 C.F.R. § 3.309 (a), Walker v. Shinseki, 708 F. 3d 1331, 1338-9 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  The Veteran has been represented throughout his claim period and has provided no new and material medical evidence of a current disability.  His complaints of current symptoms noted during the RO and Board hearing reiterate his initial claim complaint and are not new.  In sum, the additional new evidence does not include a diagnosis of a current disability/hernia, and would not trigger the Secretary's duty to assist if reopened; as such, the evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

As new and material evidence to reopen the previously denied claim of service connection for a hernia has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material not having been submitted, the request to reopen the claim for service connection for an inguinal hernia is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


